TUTTLE, District Judge.
This is a petition filed by the above-named petitioner for citizenship. Petitioner is, and during' the recent war was, a citizen and subject of Russia. He claimed exemption front military service under the Selective Service Law (Comp. St. 1918, Comp. St. Aim. Supp. 1919, §§ 2044a-2CM4k), on the ground that he was a resident alien, not an enemy, and also on the ground that, he was physically unfit for military service. His claim for exemption on the ground of such alienage was properly denied, as he had previously declared his intention to become a citizen of the United States, and was not exempt from military service in the American army merely because he was an alien. His claim, however, for exemption on the ground of physical incapacity was allowed.
Fils petition for citizenship is opposed by the government on the ground that his act in claiming' such exemption from military service because of his alienage invalidates his declaration of intention, and also shows that he was not for five years prior to the date of such peti*698tion attached to the principles of the Constitution of the United States and well disposed to the good order and happiness of the same.
In my written opinion (272 Fed. 688) filed this day in the Matter of the Petition of Arthur M. Miegel to be admitted to citizenship, I indicated the reasons for my conclusion that an alien, not an enemy, who had declared his intention to become an American citizen, and who, not being entitled to exemption from military service, nevertheless illegally claimed such exemption on the ground of alienage, thereby indicated such lack of loyalty to this country that it could not be said that he was attached to the principles of our Constitution and well disposed to the good order and happiness of our country. Without repeating or reviewing the conclusions there stated, I deem it sufficient here to express my adherence to the views set forth in that opinion.
As the conclusions reached in that case, although dictum there, are directly applicable to the question involved in the present case, it follows that the petition herein must be denied, and an order will be entered to that effect